Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 20 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nagame et al. (hereinafter Nagame, JP 06-222681) in view of Lefevre et al. (hereinafter Lefevre, US 2016/ 0033905).
For claim 1-2: Nagame discloses an image forming apparatus, fig.7 comprising: 
an image carrier 11, 16 that carries and rotates an unfixed image to be transferred to a recording medium, fig.7; 
a first peel-off unit 16 whose end portion is in contact with the image carrier and that peels off the recording medium from the image carrier 11 (figs.1, 7; Title);  
a second peel-off unit 1, fig. 1 whose end portion is not in contact with the image carrier, fig. 1, and that peels off the recording medium from the image carrier, 
wherein the second peel-off unit is disposed in such a way that the end portion thereof is at the same position or upstream of a position of the end portion of the first peel-off unit in a rotation direction of the image carrier, figs. 1, 7 and the second peel-off unit is movable (capable of) so that the end portion thereof moves away from the image carrier, and that the second peel-off unit is movable independently from the first peel-off unit (the second peel-off unit 1 “fixed in an open/ close manner using a spring”, [0011]). 
Nagame is silent so as to the image carrier is an image carrier belt that rotates while being supported by a roller, and the image carrier partially contacts the roller.
Lefevre discloses an image carrier belt 130 that rotates while being supported by a roller 110, and the image carrier partially contacts the roller, fig. 1.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute/ (to have) the image carrier belt that rotates while being supported by the roller, while the image carrier partially contacts the roller, as taught by Lefevre, since the Court has held that it would have been obvious to one having an ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable result, KSR Int'l Co., v. Teleflex Inc., 550 U.S. 398, 415-421~ 82 USPQ2d 1385, 1395-97 (2007).

For claims 3-4: Nagame discloses that the second peel-off unit 1 is moved by being pushed by the recording medium that is peeled off by the first peel-off unit 16, [0017].

For claim 14: Nagame discloses that the end portion of the second peel-off unit is located at a position that is downstream, in the rotation direction of the image carrier, of a position on the image carrier where a leading end of the recording medium starts to be peeled off from the image carrier, figs. 1 and 7.

For claim 15: Nagame discloses that the first peel-off unit and the second peel-off unit are disposed with an interval therebetween in a rotation-axis direction of the image carrier, fig. 2.

For claim 16: Nagame discloses that a number of the second peel-off 1 unit is two, and the two second peel-off units are disposed on both sides of the first peel-off unit 16 in a rotation-axis direction of the image carrier, see figs. 1-2.


Claim(s) 5-13, 17-20 is/ are rejected under U.S.C. 103 as being unpatentable over Nagame and Lefevre, as applied to claim(s) 1-4, 14-16 above, in view of Shinkawa et al. (hereinafter Shinkawa, US 2011/ 0188905). 
Nagame and Lefevre disclose the device as stated above.
For claims 5-6: Nagame and Lefevre are silent so as to the second peel-off unit is pushed by the recording medium that is peeled off by the first peel-off unit, the second peel-off unit is moved so as to expand a space between the second peel-off unit and the first peel-off unit.
Shinkawa discloses that a second peel-off unit (peeling claw holder) 31 is pushed by a recording medium that is peeled off by a first peel-off unit 15, the second peel-off unit is moved so as to expand a space between the second peel-off unit and the first peel-off unit [0010], figs 6A and 6B.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nagame, so as to have the second peel-off unit pushed by the recording medium that is peeled off by the first peel-off unit, the second peel-off unit is moved so as to expand the space between the second peel-off unit and the first peel-off unit, as taught by Shinkawa, in order to avoid a tip of first peel-off unit (peeling claw) strongly press against a surface of a roller [0010].

For claims 7-12: Nagame is silent so as to the second peel-off unit swings on a pivot in a direction such that the end portion thereof moves away from the image carrier, the pivot being a support shaft that is disposed in a part of the second peel-off unit behind the end portion of the second peel-off unit.
Shinkawa discloses the second peel-off unit 31 swings on a pivot 37 in a direction such that an end portion thereof moves away from an image carrier (heating roller 11), figs. 7A-C the pivot being a support shaft 37 that is disposed in a part of the second peel-off unit behind the end portion of the second peel-off unit, figs. 7A-C, [0009].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nagame, so as to have the second peel-off unit swing on the pivot in a direction such that the end portion thereof moves away from the image carrier, the pivot being the support shaft that is disposed in the part of the second peel-off unit behind the end portion of the second peel-off unit, as taught by Shinkawa, in order to avoid a tip of first peel-off unit (peeling claw) strongly press against a surface of a roller [0010].

For claim 13: Shinkawa discloses that when the second peel-off unit swings on the pivot that is the support shaft, the second peel-off unit swings to a position such that the end portion thereof allows passage of the recording medium that is peeled off by the first peel-off unit, see arrow D in fig. 1.

For claim 17: Nagame is silent so as to the end portion of the first peel-off unit is located at a position of a terminal point of a part of the image carrier belt that is wound around the roller or at a position that is upstream, in the rotation direction of the image carrier belt, of the terminal point, wherein the terminal point is an end point of a contact region between the part of the image carrier belt and the roller.
Lefevre discloses an end portion of a first peel-off unit 160 is located at a position of a terminal point of a part of the image carrier belt that is wound around the roller or at a position that is upstream, in the rotation direction of the image carrier belt, of the terminal point, wherein the terminal point is an end point of a contact region between the part of the image carrier belt and the roller, fig. 1.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nagame, so as to have the end portion of the first peel-off unit located at the position of a terminal point of the part of the image carrier belt that is wound around the roller or at the position that is upstream, in the rotation direction of the image carrier belt, of the terminal point, wherein the terminal point is an end point of a contact region between the part of the image carrier belt and the roller, as taught by Lefevre, in order to .

For claim 18: Shinkawa discloses a restraining unit that stops the second peel-off unit 31 at a position such that a distance from the image carrier (roller) to the end portion of the second peel-off unit is maintained and that holds the second peel-off unit at the position, (the distance to the end portion would be limited by guide grooves 33 and pins 35, 37), as well as tension of a spring 39, fig. 3.
wherein the restraining unit is capable of (element capable of performing a function is not a positive limitation but only requires the ability to so perform) changing the position at which the restraining unit stops and holds the second peel-off unit, at least by a spring having different tension property.

For claim 19: Shinkawa discloses that the first peel-off unit and the second peel-off unit are each swingable on a pivot (pin 37) in directions such that the end portion thereof moves toward and away from the image carrier, figs. 3, 7A-C, the pivot being a support shaft 37 that is common to the first peel-off unit and the second peel-off unit and that is disposed in a rear part of each of the first peel-off unit and the second peel-off unit, fig. 3,
wherein the image forming apparatus includes a first urging unit 34 that urges the first peel-off unit in the direction toward the image carrier and a second urging unit 39 that urges the second peel-off unit in the direction toward the image carrier [0056], figs. 3, 7; and
wherein an urging force of the second urging unit allows the second peel-off unit to swing in the direction away from the image carrier when the second peel-off unit is pushed by the recording medium that is peeled off by the first peel-off unit [0010], figs. 7A-C.
Nagame and Shinkawa are silent so as to an urging force of the second urging unit is weaker than an urging force of the first urging unit.
However, it would have been obvious at the time of invention to one having ordinary skill in the art to determine the optimum or workable ranges of urging force of the second urging unit (weaker/ equal/ stronger) relative to an urging force of the first urging unit through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233, 220 F.2d 454 (C.C.P.A. 1955). One of ordinary skill in the art would choose urging force of the first/ second urging unit on the basis of its suitability for the intended use as a matter of obvious design choice.

For claim 20: Shinkawa discloses a guide unit (a portion/ surface to which arrow 31 is pointing in fig. 8C) that would guide the recording medium peeled off by the second peel-off unit in a direction in which the recording medium moves away  from the second peel-off unit at a position on a rear side of the first peel-off unit or the second peel-off unit, fig. 1.

Response to Arguments
Applicant’s arguments filed on 1/21/2021 with respect to claims 1-20 with respect to 102/ 103 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment, (see 103 rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852